DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/21 has been entered.
 
Response to Amendment
	Claims 1-9, 11, and 14-19 are currently pending.  Claims 10, 12, 13, and 20-29 are cancelled.  The amended claims do not overcome the previously stated 103 rejections.  Therefore, upon further consideration, claims 1-9, 11, and 14-19 are rejected under the following 103 rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nanno et al (US 2006/0188778) in view of Choi et al (US 2009/0136851).
Regarding claims 1-9, 14, and 17-19, Nanno et al discloses a nonaqueous secondary battery (lithium ion battery) comprising a negative electrode having a negative electrode active material (anode active material); wherein the negative electrode active material can reversibly charge or discharge lithium ions by intercalating (inserting) the lithium ions to the active material and deintercalating (removing) the lithium ions from the active material, wherein the negative electrode active material consists of SnO (metalloid material including a metal oxide), wherein the negative electrode active material comprises a plurality of secondary particles (clusters of active material); a coating (stretchable coating material) that covers (surrounds) the whole surface of the secondary particles to form a plurality of coated secondary particles (coated clusters), wherein the plurality of coated secondary particles consists of the secondary particles and the coating; wherein the coating is formed of a polymer that has elasticity and has flexibility and stretchability sufficient to avoid damage and separation from the surface of the negative electrode active material, regardless of the volume change in the negative electrode active material while charging and discharging of the non-aqueous electrolyte secondary battery; and a binder that is arranged to bind the plurality of secondary particles each being coated by the coating ([0038],[0056][0039], [0044],[0046],[0048], [0050]-[0052]).  Examiner’s note:  although Nanno discloses forming the coating for the negative electrode active material after the step of forming the negative electrode material mixture slurry, the Office takes the position that at least not only coat a mixture of the negative electrode active material particles, conductive agent, and binder.  
However, Nanno et al does not expressly teach a binder material including carboxymethyl cellulose (claim 1).  
Choi et al discloses high strength polymer that may act as a binder, and may be selected from polyamide imide, polyimide, …, carboxy methyl cellulose, … ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nanno negative electrode to include a binder including carboxy methyl cellulose in order to utilize a binder that is a high strength polymer which improves cycle life characteristics and achieves maximization of electrode utilization ([0037]).  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use carboxy methyl cellulose.
Examiner’s note:  the Office takes the position that the Nanno coating inherently prevents the active material from cracking during charging of the battery by maintaining the surrounding of each of the plurality of clusters when the active material expands and during discharging of the battery by exerting compressive forces to the active material surrounded by the stretchable coating material in each of the plurality of clusters when the active material shrinks; and wherein the stretchable coating material is further 
Regarding claim 16, Nanno et al as modified by Choi et al does not expressly teach a combination of the active material and the coating material that consists of 2% to 60% of the coating material by weight (claim 16).  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nanno/Choi negative electrode active material to include a combination of the active material and the coating material that consists of 2% to 60% of the coating material by weight because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The amount of coating material is a result effective variable of optimizing the charge-discharge cycle characteristic of the battery.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)). There is no evidence of criticality of the claimed amount of coating material.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nanno et al in view of Choi et al as applied to claim 1 above, and further in view of Hwang et al (US 2009/0297945).
However, Nanno et al as modified by Choi et al does not expressly teach a polymer that includes at least one of polyimide, polyamide, and polyimide-amide (claim 11).

Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Hwang et al indicates that polyimide is a suitable material for use as a coating for negative electrode active material particles.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyimide.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nanno et al in view of Choi et al as applied to claim 1 above, and further in view of Iida et al (US 2016/0372749).
However, Nanno et al as modified by Choi et al does not expressly teach a metal oxide including at least one of SnO2, Sb2O3, MnO, Co3O4, Fe2O3, NiO, and ZnO (claim 14); or a metal sulfide including at least one of SnS, SnS2, Sb2S3, CoS, FeS, and NiS (claim 15).  
lida et al discloses examples of oxides which can be used as the negative electrode active material (anode active material) including SnO, SnO2, Sb2O3, Fe2O3; and examples of sulfides which can be used as a negative electrode active material including FeS, SnS, SnS2, and Sb2S3 (para. [0121],[0122]).
2, Sb2O3, Fe2O3, FeS, SnS, SnS2, and Sb2S3 are suitable materials for use as an anode active material. The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07). As such, it would be obvious to use SnO2, Sb2O3, Fe2O3, FeS, SnS, SnS2, or Sb2S3.

Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. 
The Applicant argues that “when the stretchable polymer is used as a binder that binds the active material and the conductive agent, the cycle performance is not as good as the cycle performance when the stretchable polymer is used as a coating that only coats the active material. Specifically, the capacity retention is 65.1% after 100 cycles in the former, whereas the capacity retention is 95.9% after 100 cycles with the latter. This indicates that the coating that coats only the active material and not any
other components, such as the conductive agent and the binder, is crucial for the improvement in performance”.  
In response, although Nanno teaches a coating that is applied after the formation of the electrode plate which comprises active material, conductive agent, and binder, one of ordinary skill in the art would have recognized that at least some of the negative electrode active material particles are only coated with the coating.  This is supported in negative electrode active material, the above coating preferably covers the whole surface of negative electrode active material particles (at least one of primary particles and secondary particles)”.  So, it is clear that the “coating” referred to throughout the Nanno reference is a coating material that covers the whole surface of secondary particles of negative electrode active material (clusters of active material).  Although the applicant provides two data points to show unexpected results of an improvement in performance based upon capacity retention after 100 cycles, this data is insufficient to show evidence of unexpected results because of the lack of specifics on how these data points were experimentally obtained.  It is also unclear whether the comparison is to the same battery as taught by Nanno.  
It is suggested by the examiner for the applicant to file a declaration clearly showing the improvement in performance of the present invention as compared to the Nanno battery.  Lastly, the Office points out that the present invention does not appear to be limited to coated clusters consisting of active material and coating material because para. [0054] of the specification states “each portion may consist of a cluster of active material 102 such as a group of particles of active material with or without additional substances (such as carbon black which may be added to an electrode of a battery with the active material). 
	The Applicant further argues that “Nothing in Nanno would motivate a person of skill in the art to modify its method for preparing the electrode to obtain the claimed material for use in a battery with a binder material that binds a plurality of coated clusters consisting of the plurality of clusters of active material and the stretchable coating material. This does not include an obvious change”.
	In response, the Office first point out that the claims are drawn to a “material”, not a method of preparing the electrode.  Therefore, this argument is not commensurate in scope with the claims.  As stated above, there is no structural difference between the material of the present invention and the Nanno coated negative electrode active material particles.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729